       Case 1:19-cv-11623-PGG-RWL Document 35 Filed 01/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  1/25/2021
SKYROCKET, LLC,                                                :
d/b/a SKYROCKET TOYS LLC,                                      :   19-CV-11623 (PGG) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
COMEYUN, et al.,                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        By order dated January 22, 2021, the Honorable Paul G. Gardephe, U.S.D.J.,

granted a default judgment against Defendants Comeyun, F2toydh, Hellotangtang,

Joy4toy, Onetoys, Pink350, Pinktn, Vmnice, Yan350, and Yun350 (Dkt. 32); and on

January 25, 2021, referred this matter to me to conduct an inquest concerning Plaintiff’s

damages (Dkt. 34). 1 Accordingly:

        1. Required Submission: Plaintiff shall serve Defendants in the manner set forth

in paragraph 7 below and file Proposed Findings of Fact and Conclusions of Law

concerning all damages and any other monetary relief permitted under the entry of default

judgment no later than March 8, 2021. Plaintiff shall include with such service a copy of

this Order.       The submission shall contain a concluding paragraph that succinctly

summarizes what damage amount (or other monetary relief) is being sought, including

the exact dollar amount.



1
  Defendant Huangcc31 had previously been voluntarily dismissed. (Dkt. 28.) And
Plaintiff has not established a basis for the Court to exercise personal jurisdiction over
Defendant Pink700. (Dkt. 32.)
                                                        1
      Case 1:19-cv-11623-PGG-RWL Document 35 Filed 01/25/21 Page 2 of 4




       2. Proposed Findings of Fact: Plaintiff’s Proposed Findings of Fact should

specifically tie the proposed damages figure to the legal claim(s) on which liability has

been established; should demonstrate how Plaintiff arrived at the proposed damages

figure; and should be supported by one or more affidavits, which may attach any

documentary evidence establishing the proposed damages. Each Proposed Finding of

Fact shall be followed by a citation to the paragraphs of the affidavit(s) and or page of

documentary evidence that supports each such Proposed Finding. Plaintiff’s papers must

include an affidavit from someone with personal knowledge, setting forth the facts which

establish that the Court has both personal jurisdiction over the defendant, and jurisdiction

over the subject matter. To the extent the Proposed Findings contain any allegations

regarding liability, the Proposed Findings should cite to the appropriate paragraph of the

complaint.

       3.    Attorneys’ Fees: Any request for attorneys’ fees must be supported by

contemporaneous time records showing, for each attorney, the date of service, the hours

expended, and the nature of the work performed. Counsel should also provide the

number of years they have been admitted to the bar, their hourly rate, and any information

supporting the reasonableness thereof.        The Conclusions of Law shall include a

paragraph or paragraphs setting forth the legal basis for any requested award of

attorneys’ fees, including why, if applicable, the number of attorneys involved are entitled

to fees.

       4. Memorandum of Law: In lieu of conclusions of law, Plaintiff may submit a

memorandum of law setting forth the legal principles applicable to Plaintiff’s claim or




                                             2
      Case 1:19-cv-11623-PGG-RWL Document 35 Filed 01/25/21 Page 3 of 4




claims for damages (including but not limited to the legal basis for any claim for interest

or attorneys’ fees).

       5. Defendants’ Responses: Defendants shall send to Plaintiff’s counsel and file

with the Court their responses, if any, to Plaintiff’s submissions no later than April 5, 2021.

       6. Hearing: The Court may conduct this inquest based solely upon the written

submissions of the parties. See Bricklayers & Allied Craftworkers Local 2, Albany, N.Y.

Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015)

(quoting Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991)); Cement &

Concrete Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, Educ. &

Training Fund & Other Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d

Cir. 2012) (citation omitted). To the extent that any party seeks an evidentiary hearing on

the issue of damages, such party must set forth in its submission the reason why the

inquest should not be conducted based upon the written submissions alone, including a

description of what witnesses would be called to testify at a hearing and the nature of the

evidence that would be submitted.

       7. Service: Service of the documents to be served and filed by Plaintiff on

Defendants shall be made pursuant to the methods of alternative service authorized by

the Preliminary Injunction Order at Dkt. 16.

       8. Courtesy Copies: A courtesy copy of any document filed with the Court shall

be sent or delivered to the undersigned.




                                               3
     Case 1:19-cv-11623-PGG-RWL Document 35 Filed 01/25/21 Page 4 of 4




                                          SO ORDERED.



                                          ______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:     January 25, 2021
           New York, New York

Copies transmitted this date to all counsel of record.




                                             4
